IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                           __________________

                              No. 00-60224
                            Summary Calendar
                           __________________


TARIQ AHMAD BHATTI,

                                                   Petitioner,

versus

IMMIGRATION & NATURALIZATION SERVICE,

                                                   Respondent.


                          --------------------

                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A99-695-250

                          --------------------
                            November 15, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tariq Ahmad Bhatti, a native of Pakistan, and his family

petition this court for review of the Board of Immigration Appeals’

(BIA) denial of their application for political asylum and for the

withholding of deportation.       They also seek review of the BIA’s

denial   of    Tariq   Bhatti’s   application    for   a   suspension   of

deportation.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 00-60224
                                  -2-

     They argue that 1) the BIA erroneously determined that the

Bhatti parents had firmly resettled in Paraguay and that the Bhatti

children were likely permanent residents of Paraguay because they

were born there, 2) the BIA violated the petitioners’ rights by

refusing to consider their brief, which had been filed late, and 3)

the BIA erroneously applied the Illegal Immigration Reform and

Immigrant Responsibility Act’s (IIRIRA) stop-time provision when

determining    whether   Tariq   had   the   requisite   seven   years   of

continuous physical presence in the United States for a suspension

of deportation.    The petitioners submit that the issue whether the

IIRIRA’s stop-time provision applies to show-cause orders issued

before the IIRIRA’s enactment is currently before the Second

Circuit and that this court should hold review pending a decision

therefrom.    They also state that they have filed a motion to reopen

their deportation proceedings and that this court should hold

review of the instant petition until the BIA has ruled on the

motion to reopen.

     Although the petitioners challenge the BIA’s finding that they

firmly resettled in Paraguay, they do not challenge the BIA’s

determination that they failed to establish a well-founded fear of

persecution if returned to Pakistan.         They have thus waived this

argument, and we may affirm the BIA’s denial of the petitioners’

application for political asylum and the withholding of deportation

based upon the BIA’s determination of no well-founded fear of

persecution.    See Evans v. City of Marlin, Tex., 986 F.2d 104, 106

n.1 (5th Cir. 1993); Atwood v. Union Carbide Corp., 847 F.2d 278,

280 (5th Cir. 1988).     The petitioners have not made a prima facie
                             No. 00-60224
                                  -3-

showing of their eligibility for political asylum and they have not

established that they were substantially prejudiced by the BIA’s

refusal to review their late-filed brief.     See Anwar v. I.N.S., 116

F.3d 140, 144 (5th Cir. 1997).

     This court has held that the IIRIRA’s stop-time provision

applies to show-cause orders issued before the enactment of the

IIRIRA.   Gonzalez-Torres v. I.N.S., 213 F.3d 899, 902-03 (5th Cir.

2000).      The   petitioners’   argument   with   respect    to   Tariq’s

suspension of deportation application is without merit, and this

court need not hold review of this issue pending a Second Circuit

decision.   Furthermore, the decision of the BIA is final such that

this court has jurisdiction to review it notwithstanding the

petitioners’ subsequently filed motion to reopen.            See Stone v.

INS, 514 U.S. 386, 394-95 (1995).

     The petition for review is DENIED.      The petitioners’ request

that this court hold its review of the petition pending a Second

Circuit decision and the BIA’s ruling on their motion to reopen is

DENIED.